USCA4 Appeal: 21-4301      Doc: 34         Filed: 09/16/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4301


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        XAVIER MILTON EARQUHART, a/k/a Xavier Smart, a/k/a Xavier Akpan Smart,
        a/k/a Xzavier Erquhart, a/k/a Xzayvier Ernhart, a/k/a David Imrich, a/k/a Kevin
        Liols, a/k/a Michael Powell, a/k/a Melvin Hailstones, a/k/a Rety Humos, a/k/a Milton
        Monn,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. W. Earl Britt, Senior District Judge. (5:17-cr-00134-BR-1)


        Submitted: August 24, 2022                                  Decided: September 16, 2022


        Before MOTZ, DIAZ, and THACKER , Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Xavier Milton Earquhart, Appellant Pro Se. David A. Bragdon, Assistant United States
        Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF THE UNITED
        STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4301      Doc: 34         Filed: 09/16/2022     Pg: 2 of 4




        PER CURIAM:

               Xavier Milton Earquhart was convicted by a jury of bank fraud, in violation of 18

        U.S.C. § 1344, engaging in monetary transactions involving criminally derived property,

        in violation of 18 U.S.C. § 1957, and aggravated identity theft, in violation of 18 U.S.C.

        § 1028A, (a)(1). He was originally sentenced to 384 months’ imprisonment. Earquhart

        appealed, asserting two claims.     First, Earquhart argued that his removal from his

        sentencing hearing violated his rights to due process. Second, he claimed that the two-

        level enhancement he received for deriving more than $1 million in gross receipts from

        one or more financial institutions was improperly applied. See U.S. Sentencing Guidelines

        Manual (“USSG”) § 2B1.1(b)(16)(A) (2016).

               We agreed with Earquhart’s second argument, vacated his sentence, and remanded

        to the district court for resentencing without the enhancement pursuant to

        § 2B1.1(b)(16)(A). See United States v. Earquhart, 795 F. App’x 885 (4th Cir. 2019) (No.

        18-4471) (argued but unpublished). Because Earquhart would be resentenced, we did not

        address the challenge to his absence from his original sentencing hearing. *

               On remand, the revised presentence report removed the two-level enhancement

        under USSG § 2B1.1(b)(16)(A) as well as a two-level enhancement for holding a

        leadership role in the offense, USSG § 3B1.1(c). Earquhart’s revised total offense level



               *
                 In a separate appeal, Earquhart appealed the final order of forfeiture. We affirmed
        in part and dismissed in part. See United States v. Earquhart, 776 F. App’x 802 (4th Cir.
        2019) (Nos. 19-4106/4336).


                                                     2
USCA4 Appeal: 21-4301      Doc: 34         Filed: 09/16/2022      Pg: 3 of 4




        was 38. With a criminal history category of III, his advisory Guidelines range was reduced

        to 292 to 365 months’ imprisonment. On June 14, 2021, the district court resentenced

        Earquhart to 316 months’ imprisonment. Earquhart appeals and is proceeding pro se.

           In his 125-page informal brief, Earquhart asserts numerous challenges to his conviction,

        sentence, and the final order of forfeiture. We need not consider any of Earquhart’s

        arguments. “The mandate rule governs what issues the lower court is permitted to consider

        on remand—it is bound to carry out the mandate of the higher court, but may not reconsider

        issues the mandate laid to rest.” United States v. Susi, 674 F.3d 278, 283 (4th Cir. 2012).

        “[T]o the extent that the mandate of the appellate court instructs or permits reconsideration

        of sentencing issues on remand, the district court may consider the issue de novo,

        entertaining relevant evidence on that issue that it could have heard at the first hearing.”

        Id. (internal quotation marks omitted). “But the mandate rule forecloses litigation of issues

        foregone on appeal or otherwise waived, for example because they were not raised in the

        district court.” United States v. Pileggi, 703 F.3d 675, 679 (4th Cir. 2013) (cleaned up).

        Earquhart raised no challenges to his conviction or sentence in his first appeal except for

        the two-level enhancement under USSG § 2B1.1(b)(16)(A) and his absence from the

        original sentencing hearing. And, with respect to forfeiture issues, we noted, in United

        States v. Earquhart, 834 F. App’x 21 (4th Cir. 2021) (No. 20-4347), “Earquhart already

        litigated these issues and we concluded that Earquhart lacked standing.”

               To the extent that Earquhart’s claims could be construed as a broad challenge to the

        substantive reasonableness of his amended sentence, he fails to overcome the presumption

        of reasonableness accorded his within-Guidelines sentence. See United States v. Louthian,

                                                     3
USCA4 Appeal: 21-4301      Doc: 34        Filed: 09/16/2022     Pg: 4 of 4




        756 F.3d 295, 306 (4th Cir. 2014) (“[A]ny sentence that is within or below a properly

        calculated Guidelines range is presumptively reasonable”).

              Therefore, we affirm the judgment. We grant Earquhart’s motion to exceed the page

        limitations on his informal brief, but we deny his motion to file a DVD. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    4